Exhibit 10.51
GUARANTEE AGREEMENT
     GUARANTEE AGREEMENT, originally dated as of November 28, 2008 (this
“Agreement”), and amended effective as of January 1, 2010, between The Goldman
Sachs Group, Inc., a Delaware corporation (the “Parent”), and Goldman Sachs Bank
USA, a bank chartered under the Laws of the State of New York (together with its
predecessors, the “Bank”).
RECITALS:
     WHEREAS, in connection with the Parent becoming a bank holding company
under the U.S. Bank Holding Company Act of 1956, as amended, on September 21,
2008, Goldman Sachs Capital Markets, L.P., a limited partnership organized under
the laws of the State of New York, was merged with and into The Goldman Sachs
Trust Company, a limited-purpose trust chartered under the Laws of the State of
New York (“GS Trust”), then Goldman Sachs Capital Markets L.L.C., a Delaware
limited liability company, was merged with and into GS Trust, and then Goldman
Sachs Bank USA, an industrial bank chartered under the Laws of the State of
Utah, was merged with and into GS Trust, in each case with GS Trust as the
surviving entity (collectively, the “Merger”);
     WHEREAS, upon consummation of the Merger, GS Trust changed its name to
Goldman Sachs Bank USA and received approval to become a member bank of the
Federal Reserve System (the “Federal Reserve System”) and to expand its banking
powers;
     WHEREAS, the Bank is a wholly owned subsidiary of the Parent;
     WHEREAS, in connection with the restructuring described above, the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”) has
provided guidance to the Bank via teleconference and in a written summary,
issued October 10, 2008, that sets forth the principal terms of the exemption
that it has granted to the Bank from the provisions of Section 23A of the
Federal Reserve Act, as amended (the “Section 23A Exemption”), to permit the
Parent or another Affiliate to transfer certain assets to the Bank without
complying with the provisions of Regulation W that would otherwise apply to such
transfers (such assets, as further defined below, the “Transferred Assets”), and
indicated that it would provide to the Bank a formal written statement of all
the terms of the Section 23A Exemption in due course;
     WHEREAS, as a further condition to granting the Section 23A Exemption, the
Federal Reserve Board has imposed the requirement that the Parent provide
certain guarantees in respect of the Transferred Assets, and the Parent has
agreed to provide such guarantees (collectively, the “Guarantee”);
     WHEREAS, this Agreement is intended to satisfy that condition; and
     WHEREAS, upon receipt by the Bank of the final written statement of the
terms of the Section 23A Exemption, the parties hereto intended to amend this
Agreement and the Collateral Agreement (as defined below), as necessary, to
reflect the terms of such Section 23A Exemption;
     WHEREAS, by letter dated April 22, 2009, the Federal Reserve Board provided
the above described formal written statement describing the terms of the
Section 23A Exemption, and the parties hereby amend the terms of this Agreement
to reflect the terms of such Section 23A Exemption and consultations with the
Federal Reserve Board;
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions; Interpretation.
     (a) The following terms have the following meanings:
     “Action” means any claim, action, suit, arbitration or proceeding by or
before any Governmental Authority or arbitral body.
     “Affiliate” means any “affiliate” of the Bank, as defined in Regulation W.
     “Agreement” has the meaning given to that term in the Preamble.
     “Bank” has the meaning given to that term in the Preamble.
     “Bank Subsidiary” means any Subsidiary of the Bank.
     “Business Day” means any day that (x) is not a Saturday, a Sunday or other
day on which commercial banks in The City of New York, State of New York, are
required or authorized by Law to be closed and (y) is a day on which the New
York Stock Exchange, Inc. is open for trading during its regular trading session
(notwithstanding its closing prior to its scheduled closing time).
     “Collateral Agreement” means the Collateral Agreement, dated as of
November 28, 2008, between the Bank and the Parent and certain of its
Subsidiaries from time to time.
     “Credit-Related Losses” means any losses (any such loss to be calculated as
the difference, if negative, between the Original Transfer Value of such
Transferred Asset and its sale price) incurred upon the sale of any Transferred
Assets by the Bank or any Bank Subsidiary to any party other than the Bank or
any other Bank Subsidiary, except to the extent that the Bank determines, by
reference to credit spreads applicable to the relevant obligor and using the
valuation methods used in the Bank’s market and risk management activities, that
such losses do not arise from any deterioration in the creditworthiness of any
obligor in respect of such Transferred Asset.
     “Derivatives” means any swaps, options, futures, forwards, and other assets
arising from similar transactions.
     “Federal Reserve Board” has the meaning given to that term in the Recitals.
     “Federal Reserve System” has the meaning given to that term in the
Recitals.
     “Governmental Authority” means any domestic or foreign governmental or
regulatory authority, agency, commission, body, court or other legislative,
executive or judicial governmental entity.
     “GS Trust” has the meaning given to that term in the Recitals.
     “Guarantee” has the meaning given to that term in the Recitals.
     “Law” means any federal, state, local or foreign law, statute or ordinance,
or any rule, regulation, standard or agency requirement, of any Governmental
Authority.
     “Low-Quality Asset” has the meaning specified in Regulation W.
     “Merger” has the meaning given to that term in the Recitals.
     “Mortgage Servicing Rights” means the right to service a mortgage and
collect a fee.

2



--------------------------------------------------------------------------------



 



     “Non-Bank Subsidiary” means any Subsidiary of the Parent other than the
Bank or any Bank Subsidiary.
     “Original Transfer Value” means, with respect to any Transferred Asset,
(x) if that Transferred Asset was purchased by the Bank or any Bank Subsidiary
from the Parent or any Non-Bank Subsidiary, the purchase price paid by the Bank
or such Bank Subsidiary for such Transferred Asset, and (y) if that Transferred
Asset was contributed to the Bank or any Bank Subsidiary by the Parent or any
Non-Bank Subsidiary, either directly or by contributing the equity of or other
interests in any Person that owns such Transferred Asset to the Bank or any Bank
Subsidiary, the fair value of the Transferred Asset as of the date initially
recognized by the Bank.
     “Parent” has the meaning given to that term in the Preamble.
     “Person” means a natural person, corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization or
Governmental Authority.
     “Regulation W” means the Federal Reserve regulation pursuant to Section 23A
codified at 12 C.F.R. Part 223.
     “Section 23A Exemption” has the meaning given to that term in the Recitals.
     “Servicing Advances” means a payment of funds by the Bank, as servicer of a
mortgage pursuant to any Transferred Mortgage Servicing Rights, for the purpose
of preserving collateral or enforcing rights.
     “Subsidiary” has the meaning given to that term in Regulation W.
     “Termination Date” means, with respect to any Transferred Asset, the
earlier of (x) the date on which all amounts due under or in respect of such
Transferred Asset have been paid in full, and (y) the date on which such
Transferred Asset is sold by the Bank or any Bank Subsidiary to any Person other
than the Bank or any other Bank Subsidiary; provided, however, that the
Termination Date with respect to any Transferred Derivative shall be the fifth
anniversary of the date on which such Transferred Derivative was transferred by
the Parent or any Non-Bank Subsidiary to the Bank or any Bank Subsidiary.
     “Transferred Assets” has the meaning given to that term in the Recitals;
provided, however, that for the avoidance of doubt, “Transferred Assets” shall
not include any loans that are held by any Bank Subsidiary in which a
participation has been granted pursuant to the Master Participation Agreement
entered into by certain Bank Subsidiaries and certain Non-Bank Subsidiaries in
connection with the Mergers.
     “Transferred Derivatives” means any Transferred Assets that are
Derivatives.
     “Transferred Mortgage Servicing Rights” means any Transferred Assets that
are Mortgage Servicing Rights.
     (b) In interpreting this Agreement:
     (i) words in the singular shall include the plural and vice versa, and
words of one gender shall include the other gender as the context requires;
     (ii) references to Articles, Sections, paragraphs, Exhibits, Annexes and
Schedules are references to the Articles, Sections and paragraphs of, and
Exhibits, Annexes and Schedules to, this Agreement unless otherwise specified;
     (iii) references to “$” shall mean U.S. dollars;

3



--------------------------------------------------------------------------------



 



     (iv) the words “includes” and “including” and words of similar import shall
be deemed to be followed by the words “without limitation” unless otherwise
specified;
     (v) the word “or” shall not be exclusive;
     (vi) the words “herein”, “hereof” and “hereunder”, and similar terms, are
to be deemed to refer to this Agreement as a whole and not to any specific
section;
     (vii) the headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement;
     (viii) this Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted;
     (ix) if a word or phrase is defined, the other grammatical forms of such
word or phrase have a corresponding meaning; and
     (x) references to any statute, listing rule, rule, standard, regulation or
other law (a) include a reference to the corresponding rules and regulations and
(b) include a reference to each of them as amended, modified, supplemented,
consolidated, replaced or rewritten from time to time; and
     (xi) references to any section of any statute, listing rule, rule,
standard, regulation or other law include any successor to such section.
     2. Parent Guarantee.
     The Guarantee shall consist of the following commitments of the Parent:
     (a) Repurchase of Low-Quality Assets.
     (i) The Parent hereby irrevocably and unconditionally agrees to purchase or
cause a Non-Bank Subsidiary to purchase from the Bank or any Bank Subsidiary
(A) any Transferred Asset, other than any Transferred Derivative or Transferred
Mortgage Servicing Right, that becomes a Low-Quality Asset at any time
subsequent to the transfer of such Transferred Asset to the Bank or any Bank
Subsidiary and prior to the Termination Date with respect to such Transferred
Asset, and (B) any Transferred Asset that the Federal Reserve Bank of New York
or the Federal Reserve Board may require the Parent to purchase in the
discretion of the staff of either the Federal Reserve Bank of New York or the
Federal Reserve Board;
     (ii) The purchase price payable by the Parent or Non-Bank Subsidiary for
any Transferred Asset pursuant to this Section 2(a) shall be the Original
Transfer Value of the Transferred Asset.
     (iii) Any purchases required to be made pursuant to this Section 2(a) shall
occur not later than fifteen (15) days following the end of the calendar quarter
(or otherwise as promptly as practicable) in which the Transferred Asset became
a Low-Quality Asset.
     (b) Reimbursement.
     (i) Credit-Related Losses.
     (A) The Parent hereby irrevocably and unconditionally agrees to reimburse
the Bank or any Bank Subsidiary for any Credit-Related Losses incurred by the
Bank or such Bank Subsidiary upon the sale of any Transferred Asset other than a
Transferred Derivative or a Transferred Mortgage Servicing Right to any Person
other than the Bank or any other Bank Subsidiary.

4



--------------------------------------------------------------------------------



 



     (B) The Parent shall pay all such reimbursements that it is required to pay
to the Bank pursuant to this Section 2(b)(i) no later than fifteen (15) days
following the end of the calendar quarter (or otherwise as promptly as
practicable) in which the sale was made.
     (ii) Derivatives.
     (A) The Parent hereby irrevocably and unconditionally agrees that, if the
Bank or any Bank Subsidiary downgrades the counterparty to any Transferred
Derivative to a seven or below in the Bank’s internal credit rating system in
any calendar quarter during the five years immediately following the transfer of
the Transferred Derivative from the Parent or any Non-Bank Subsidiary to the
Bank or any Bank Subsidiary, the Parent will pay to the Bank or such Bank
Subsidiary an amount equal to any change in the credit valuation adjustment
(minus the value of any hedge or offsets held by the Bank or such Bank
Subsidiary) relating to such Transferred Derivative from the time of such
transfer to the time of the downgrade.
     (B) The Parent hereby further irrevocably and unconditionally agrees that,
if the counterparty to any Transferred Derivative defaults at any time during
the five years following the transfer of the Transferred Asset from Parent or
any Non-Bank Subsidiary to the Bank or any Bank Subsidiary, the Parent will pay
the Bank or such Bank Subsidiary an amount equal to the then-replacement cost of
all of the Bank’s or such Bank Subsidiary’s Transferred Derivative transactions
with such counterparty, net of proceeds from any liquidation of collateral
applied by the Bank or such Bank Subsidiary to the obligations of such
counterparty under any such Transferred Derivatives and any amounts recovered
from the defaulting counterparty.
     (C) In calculating the Parent’s payment obligations upon a counterparty
default, as set forth in Section 2(b)(ii)(B), the Parent may reduce such
obligations:

  (I)   by the amount of any previous payment made by the Parent to the Bank or
any Bank Subsidiary as a result of an internal rating downgrade of the
applicable counterparty pursuant to Section 2(b)(ii)(A);     (II)   to the
extent that the Bank or any Bank Subsidiary has received payment under any hedge
or other credit loss protection arrangement put in place with respect to such
Transferred Derivative (i) prior to the time at which such Transferred
Derivative was transferred to the Bank or any Bank Subsidiary or (ii) after the
time at which such Transferred Derivative was transferred to the Bank or any
Bank Subsidiary, if the cost of such hedge or other credit loss protection
arrangement was paid by the Parent or any Non-Bank Subsidiary.

In addition, to the extent that, after the time at which the Parent has made
such a payment to the Bank, the Bank receives payment under a hedge or other
credit loss protection arrangement meeting the criteria set forth in (i) or
(ii) of the foregoing clause (II) or otherwise receives payment from the
defaulting counterparty, the Bank or the relevant Bank Subsidiary shall
reimburse the Parent for any such payment so received by it.
     (D) The Parent shall pay all such reimbursements that it is required to pay
to the Bank or any Bank Subsidiary pursuant to Section 2(b)(ii) no later than
fifteen (15) days following the end of the calendar quarter (or otherwise as
promptly as practicable) in which the derivatives counterparty is downgraded by
the Bank or such Bank Subsidiary or defaults, as applicable.

5



--------------------------------------------------------------------------------



 



     (E) As an alternative to the Parent making any payment that would otherwise
be required pursuant to this Section 2(b)(ii), the Parent may, at its option,
(I) repurchase by way of assignment, novation, participation or total return
swap the Transferred Derivative in respect of which the Parent would be required
to make such payment for an amount equal to the Original Transfer Value of such
Transferred Derivative or (II) to the extent permitted under the Federal Reserve
Board’s final written statement of the terms of the Section 23A Exemption, post
collateral of the type set forth in Section 223.42(c)(1) of Regulation W with
respect to any Transferred Derivative in an amount equal to the then-current
replacement cost of all the Bank’s derivative transactions with the relevant
counterparty minus the value of any collateral held and/or the mark-to-market
value notional amount of any credit loss protection owned by the Bank, which
collateral would be returned to the Parent upon the expiration of the
Transferred Derivative.
     (iii) Mortgage Servicing Rights.
     (A) The Parent hereby irrevocably and unconditionally agrees to reimburse
the Bank or any Bank Subsidiary an amount equal to any impairment recognized or
direct write-downs related to any Transferred Mortgage Servicing Rights or
related Servicing Advances.
     (B) The Parent shall pay all such reimbursements that it is required to pay
to the Bank pursuant to this Section 2(b)(iii) no later than thirty (30) days
following the end of the calendar quarter in which the impairment was recognized
or the write-down taken.
     (C) The Bank will hold an amount of risk-based capital equal to the
impairment recognized or direct write-down taken on any Transferred Mortgage
Servicing Rights or related Servicing Advances so long as the Bank retains
ownership or control of such Transferred Mortgage Servicing Rights or Servicing
Advances, in lieu of the risk-based capital that would otherwise apply to a
similar asset that is not a Transferred Mortgage Servicing Right or related
Servicing Advance.
     (D) As an alternative to the Parent making any payment that would otherwise
be required pursuant to this Section 2(b)(iii) and the maintenance of capital by
the Bank in accordance with Section 2(b)(iii)(C), the Parent may, at its option,
purchase the applicable Transferred Mortgage Servicing Rights and Servicing
Advances at an amount equal to the Original Transfer Value of such Transferred
Mortgage Servicing Rights or Servicing Advances, as applicable.
     (E) In calculating the Parent’s payment obligations pursuant to this
Section 2(b)(iii), the Parent may reduce such obligations to the extent that the
Bank or any Bank Subsidiary has received payment under any hedge or other credit
loss protection arrangement put in place with respect to such Transferred
Mortgage Servicing Rights or Servicing Advances, as applicable, (i) prior to the
time at which such Transferred Mortgage Servicing Rights or Servicing Advances,
as applicable, was transferred to the Bank or any Bank Subsidiary or (ii) after
the time at which such Transferred Mortgage Servicing Rights or Servicing
Advances, as applicable, was transferred to the Bank or any Bank Subsidiary, if
the cost of such hedge or other credit loss protection arrangement was paid by
the Parent or any Affiliate of the Parent other than the Bank or any Bank
Subsidiary.
     3. Collateral.
     The Parent shall secure its obligations pursuant to this Agreement as set
forth in the Collateral Agreement.

6



--------------------------------------------------------------------------------



 



     4. Termination.
     This Agreement shall terminate on the Business Day after the Termination
Date of the last Transferred Asset held by the Bank or any Bank Subsidiary.
     5. Notices.
     Unless otherwise provided herein, all notices and other communications
provided to either party under this Agreement shall be in writing and addressed
to such party at its address as set forth below. Unless otherwise provided
herein, any notice, if mailed and properly addressed with postage prepaid, shall
be deemed given three (3) Business Days after being sent; if hand delivered,
shall be deemed given on the date of such delivery; and if delivered by
overnight courier, shall be deemed given on the date of such delivery.
If to the Parent:
The Goldman Sachs Group, Inc.
200 West Street
New York, New York 10282-2198
Telephone: (212) 902-1000
Attention: Treasury
If to the Bank:
Goldman Sachs Bank USA
85 Broad Street
New York, New York 10004
Telephone: (212) 902-1000
Attention: General Counsel
or if on or after January 25, 2010,
Goldman Sachs Bank USA
200 West Street
New York, New York 10282-2198
Telephone: (212) 902-1000
Attention: General Counsel
     6. Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Law or as a matter of public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party to this Agreement. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties to this Agreement shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.
     7. Entire Agreement.
     This Agreement, together with the Collateral Agreement, constitutes the
entire agreement of the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior agreements and undertakings, both
written and oral.

7



--------------------------------------------------------------------------------



 



     8. Assignment.
     This Agreement may not be assigned, in whole or in part, by either party,
by operation of Law or otherwise, without the express written agreement of the
other party hereto. Any attempted assignment in violation of this Section 8
shall be void, except that each party shall have the right to assign all of its
rights and obligations to any entity that succeeds, directly or indirectly, to
substantially all of such party’s assets by merger or otherwise. This Agreement
shall be binding upon, shall inure to the benefit of, and shall be enforceable
by the parties hereto and their permitted successors and assigns.
     9. Amendment or Modification.
     This Agreement may be amended or modified only by an agreement in writing
executed by both of the parties hereto; provided that the parties hereto agree
that, upon receipt by the Bank of the final written statement of the terms of
the Section 23A Exemption, they shall amend this Agreement as necessary to
reflect the terms and conditions contained in such statement.
     10. No Third-Party Beneficiaries.
     This Agreement is for the sole benefit of the parties to this Agreement and
their permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person or party any legal
or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
     11. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
     (a) This Agreement shall in all respects be governed by, and construed in
accordance with, the Laws of the State of New York.
     (b) Each of the Parent and the Bank irrevocably and unconditionally:
     (i) submits for itself and its property in any Action arising out of or
relating to the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement and in respect of
the transactions contemplated by this Agreement, to the exclusive jurisdiction
of the Courts of the State of New York sitting in the County of New York, the
United States District Court for the Southern District of New York, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agrees that all claims in respect of any such Action shall be heard and
determined in such New York State court or, to the extent permitted by Law, in
such federal court;
     (ii) consents that any such Action may and shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to assert, plead or claim the
same;
     (iii) agrees that service of process in any such Action may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address as provided in Section 5; and
     (iv) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the Laws of the State of New
York.
     (c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

8



--------------------------------------------------------------------------------



 



     12. Counterparts.
     This Agreement may be executed in one or more counterparts, and by the
different parties to each such agreement in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or in Portable Document File
(PDF) format shall be as effective as delivery of a manually executed
counterpart of this Agreement.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Guarantee
Agreement as of the date set forth below.
Date: February 18, 2010                          

                  PARENT:

THE GOLDMAN SACHS GROUP, INC.    
 
           
 
  By:    /s/ Elizabeth Beshel    
 
           
 
  Name:    Elizabeth Beshel    
 
           
 
  Title:    Treasurer    
 
           
 
                THE BANK:

GOLDMAN SACHS BANK USA    
 
           
 
  By:    /s/ Stephen Davies    
 
           
 
  Name:    Stephen Davies    
 
           
 
  Title:    Chief Financial Officer    
 
           

Guarantee Agreement

